USDC IN/ND case 2:18-cv-00369-JTM-JEM document 25 filed 05/13/19 page 1 of 2


                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

 LINDA MORGAN,
                                                    Case No. 2:18-cv-00369-JTM-JEM
       Plaintiff,
 v.                                                 Honorable Judge James T. Moody

 CAPITAL ONE FINANCIAL
 CORPORATION,

      Defendant.


              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff , LINDA

MORGAN, and the Defendant, CAPITAL ONE FINANCIAL CORPORATION, through their

respective counsel that the above-captioned action is dismissed, with prejudice, against CAPITAL

ONE FINANCIAL CORPORATION, pursuant to settlement and Federal Rule of Civil Procedure

41. Each party shall bear its own costs and attorney fees.

Dated: May 13, 2019                                   Respectfully Submitted,

LINDA MORGAN                                          CAPITAL ONE FINANCIAL
                                                      CORPORATION
/s/ Nathan C. Volheim                                 /s/ Erin L. Hoffmann (with consent)
Nathan C. Volheim                                     Erin L. Hoffmann
Counsel for Plaintiff                                 Counsel for Defendant
Sulaiman Law Group, LTD                               Faegre Baker Daniels LLP
2500 S. Highland Avenue, Suite 200                    2200 Wells Fargo Center
Lombard, Illinois 60148                               90 South Seventh Street
Phone: (630) 575-8181                                 Minneapolis, MN 55402
Fax :(630) 575-8188                                   Phone(612)766-7000
nvolheim@sulaimanlaw.com                              erin.hoffman@faegrebd.com
USDC IN/ND case 2:18-cv-00369-JTM-JEM document 25 filed 05/13/19 page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              s/ Nathan C. Volheim_____
                                                              Nathan C. Volheim
